                                               Federal Bureau of Prisons


                                           '
                                                 -----·-----·--------·----� -.. ·---·   ---_,,..........-....... ··--
                                               Washington, DC 20534
                                               November 14, 2002




MEMOR.A.l\JDUM FOR KEITH E. OLSON, WARDEN
                   UNITED STATES PENITENTIARY, TERRE HAUTE



FROM:             ����e� CMA) w
                    Director

SUBJECT:            Setting of Execution Date

The purpose of this memorandum is to schedule the date for the
execution of Louis Jones, Reg. No. 27265-077. The sentence of
death for inmate Jones will be carried out at the United States
Penitentiary in Terre Haute, Indiana, on March 18, 2003. Please
provide inmate Jones notice of the execution date.


cc:      The Honorable John Ashcroft
         Attorney General

         The Honorable Larry D. Thompson
         Deputy Attorney General

        The Honorable Benigno G. Reyna
        Director, United States Marshals Service

        John w. Gillis
        Director, Office for Victims of Crime

        Roger C. Adams
        Pardon Attorney

        Michael Chertoff
        Assistant Attorney General



                                                                                   Government
                                                                                     Exhibit
                                                                                       4
                                                                                        Case
                                                                                   01-CR-3047-LTS


        Case 3:01-cr-03047-LTS-KEM Document 815-5 Filed 07/10/20 Page 1 of 2
cc:       Margaret P. Griffey
          Chief, Capital Case Unit

         Christopher Erlewine
         Assistant Director/General Counsel

         Michael B. Cooksey
         Assistant Director, Correctional Programs

         G.L. Hershberger
         Regional Director, North Central Region




                                                                Exhibit
      Case 3:01-cr-03047-LTS-KEM Document 815-5 Filed 07/10/20 Page 2 of4, 2
                                                                           Page 2
